COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-13-00017-CV

IN RE ERIC ANDIKA                                                      RELATOR

                                     ----------

                           ORIGINAL PROCEEDING

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      This court has considered relator’s petition for a writ of mandamus and the

response to the petition filed by the State of Texas. Because the trial court has

granted the relief that relator requested in his petition, we deny the petition as

moot. See Tex. R. App. P. 52.8(a); In re Martinez, 131 S.W.3d 514, 514 (Tex.

App.—El Paso 2004, orig. proceeding).



                                                  PER CURIAM

PANEL: LIVINGSTON, C.J.; WALKER and MEIER, JJ.

DELIVERED: February 11, 2013




      1
       See Tex. R. App. P. 47.4, 52.8(d).